AO 2458 (Rev. 05/15/2018) Judg1nent in a Criminal Petty Case (Modified)                                                     Oage I of\



                                    UNITED STATES DISTRICT CO                                        RT~AN 15 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                         Cl~HI< US DISTRICT COURT
                                                                                                      QllTHFRN DISiRlC.T OF C.t!\L.\f-9RNIA
                     United States of America                                                        >A CRIMINAL C                nEPUTY

                                v.                                          (For Offenses Committe   -On ofAfte'fN~~;-J.19g7)

                      Antonio Viche-Mendez                                   Case Number: 3:19-mj-20142-LL

                                                                            Melissa Bobrow
                                                                            Defendant's Attorney


REGISTRATION NO. 08048508

THE DEFENDANT:
 ISi pleaded guilty to count(s) 1 of Complaint
                                           ~-----'--------------------------
 0 was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                          Count Number(s)
8: 1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                1


  D The defendant has been found not guilty on count(s)
                                                                          ~-----------------~


  D Count(s)                                                                 dismissed on the motion of the United States.
                    ~----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  ISi Assessment: $10 WAIVED          ISi Fine: WAIVED
  ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, January 14, 2019




                                                                           UNITED STATES MAGISTRATE JUDGE

                                                                                                                    3:19-mj-20142-LL
